                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 In re:                                              Case No. 21-42617-mar

 LINEAR MOLD & ENGINEERING, LLC                      Chapter 11

                                                     Hon. Mark A. Randon
                      Debtor.
                                                 /

        STIPULATION FOR ENTRY OF AN ORDER GRANTING
   EXTENSION OF TIME FOR ONLY EOS NORTH AMERICA TO FILE
      A RESPONSE TO DEBTOR’S CRITICAL VENDOR MOTION

          This is the stipulation of the Debtor and EOS North America, through their

respective counsel, for the entry of an Order extending the time for only EOS North

America to file a response to the Debtor’s Motion for Entry of an Order Pursuant to

11 U.S.C. § 105(A), 363, 364, 503(B), 1107(A), and 1108, Bankruptcy Rules 6003

and 6004, and Local Rule 4001-4 (A) Authorizing the Debtor to (I) Honor Certain

Prepetition Obligations Owed to Certain Critical Vendors and (II) Continue

Prepetition Practices with Certain Critical Vendors and (B) Authorizing All Banks

and Other Financial Institutions to Honor and Process Related Checks and

Transfers; and Memorandum of Law in Support [DN 66] (the “Critical Vendor

Motion”) from May 18, 2021 to May 21, 2021. A copy of the proposed Order is

attached as Exhibit A.

                                [Signature Page Follows]




  21-42617-mar      Doc 79   Filed 05/19/21   Entered 05/19/21 09:30:13   Page 1 of 4
{00902910.2}
         WHEREFORE, the undersigned respectfully request that the Court enter the

proposed Order attached as Exhibit A hereto.



 STROBL & SHARP PLLC                     SCHAFER AND WEINER, PLLC

 By: / s / Lynn M. Brimer       .       By: /s/ John J. Stockdale, Jr.  .
 LYNN M BRIMER (P43291)                 JOHN J. STOCKDALE, JR. (P71561)
 Counsel for Debtor                     Counsel for EOS North America
 300 East Long Lake Road, Suite 200     40950 Woodward Ave., Ste. 100
 Bloomfield Hills, MI 48304             Bloomfield Hills, MI 48304
 Lbrimer@stroblpc.com                   jstockdale@schaferandweiner.com
 (248)540-2300                          (248) 540-3340




Dated: May 19, 2021




  21-42617-mar     Doc 79   Filed 05/19/21   Entered 05/19/21 09:30:13   Page 2 of 4
{00902910.2}
               EXHIBIT A




21-42617-mar   Doc 79   Filed 05/19/21   Entered 05/19/21 09:30:13   Page 3 of 4
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    In re:                                                 Case No. 21-42617-mar

    LINEAR MOLD & ENGINEERING, LLC                         Chapter 11

                                                           Hon. Mark A. Randon
                            Debtor.
                                                    /

                    ORDER GRANTING EXTENSION OF TIME
                   FOR ONLY EOS NORTH AMERICA TO FILE A
               RESPONSE TO DEBTOR’S CRITICAL VENDOR MOTION


             THIS MATTER came before the Court on the stipulation of the Debtor1 and
EOS North America, by and through their counsel, for an extension of time for only
EOS North America to file a response to the Debtor’s Critical Vendor Motion. The
Court being fully advised in the premises,
             IT IS ORDERED that the deadline for only EOS North America to file a
response to the Debtor’s Critical Vendor Motion [Docket No. 66] is extended from
May 18, 2021 to and including May 21, 2021.




1
 Capitalized Terms not defined herein have the meanings ascribed to them in the
Stipulation.


     21-42617-mar
{00902910.2}
                       Doc 79   Filed 05/19/21   Entered 05/19/21 09:30:13   Page 4 of 4
